Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “FABRIC HORTICULTURAL AND/OR AGRICULTURAL GREENHOUSE ROOF VENTILATION SYSTEM.”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air channel of claim 35 and the multiple ventilation devices connected to a single adapter as recited in claim 39 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 39 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s disclosure does not appear to describe multiple ventilation devices connected to a single adapter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 23, the phrase “a base beam extending substantially over the frame length” is unclear with regards to the base beam extending a the/full length of the frame. The phrase “the length” suggests the entire length. Applicant’s disclosure does not appear enabling for this; therefore, the Examiner assumes the base beam extends over at least part of the frame length.
	Regarding claim 24, the differentiation between the base beam of claim 23 and the adapter of claim 24 is unclear. Applicant’s disclosure does not appear to enable the adapter to extend over substantially the frame length or where the adapter is between the frame and the screen (please provide annotated figures of applicant’s figures which show such arrangements).
	Regarding claim 25, the differentiation between the base beam and adapter is again unclear.
	Claim 30 is replete with antecedent basis issues.
	Regarding claim 38, the metes and bounds of “allowing” a function are not definite enough.
	Regarding claim 42, the phrase “The method” lacks antecedent basis.
	Regarding at least claims 27, 30,  and 42, the term “preferably” is unclear with regards to the metes and bounds of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 26, 28-33, 38, and 40-42 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Cary US 4,064,648.

Regarding claim 23, Cary discloses a horticultural and/or agricultural greenhouse for cultivating crops therein, comprising: 
multiple rows of support columns connected by transverse frames for forming a roof support construction, each of the transverse frames having a frame length (figure 1); 
a substantially horizontal fabric screen for at least partially darkening and/or thermally shielding the greenhouse, wherein the fabric screen is suspended between adjacent transverse frames and divides the greenhouse in a cultivating space below the fabric screen and a roof space above the fabric screen (60 as shown in at least figure 1); and 
a ventilation system with a ventilation device for displacing air within the cultivation space and/or between the roof space and the cultivation space (258 figure 18/254 figure 19), 
wherein the ventilation system further comprises a ventilation device adapter having a longitudinal axis and configured for receiving the ventilation device and for being secured to one or more of the transverse frames (multiple elements of the adapter seen near the bracket highlighted in annotated figure 19 below being at least indirectly secured to a transverse frame)
wherein the ventilation device adapter comprises a base beam extending substantially over the frame length of the respective transverse frame or between two adjacent transverse frames, wherein the base beam is provided with at least one passage and the ventilation device is in air communication with the at least one passage (beam 258 as shown in figure 19 with passage 266 and described throughout at least column 10 lines 28-61).

    PNG
    media_image1.png
    924
    836
    media_image1.png
    Greyscale


Regarding claim 26, Cary discloses the horticultural and/or agricultural greenhouse according to claim 23, wherein the base beam is a U-shaped beam, which U-shaped beam has two parallel legs connected to each other by a center piece (at least partially via 262 as shown in figure 19).

Regarding claim 28, Cary discloses the horticultural and/or agricultural greenhouse according to claim 23, wherein the ventilation system comprises a suction tube having an air inlet, an air outlet, and an air channel extending between the air inlet and the air outlet, and wherein the ventilation device comprises a fan connected to the suction tube at the air outlet thereof for drawing air into and through the suction tube, wherein the air inlet of the suction tube is positioned at or near the ventilation device adapter (as inherently understood and described via 254/256 of figures 18-19). 

Regarding claim 29, Cary discloses the horticultural and/or agricultural greenhouse according to claim 28, wherein the suction tube is interconnected to the ventilation device adapter (as shown).

Regarding claim 30, Cary discloses the horticultural and/or agricultural greenhouse according to claim 29, wherein the suction tube is connected to the base beam, preferably the center piece of the U-shaped beam, of the ventilation device adapter, such that the at least one passage and the air inlet of the suction tube are positioned adjacent to each other (as shown in figure 19).

Regarding claim 31, Cary discloses the horticultural and/or agricultural greenhouse according to claim 28, wherein the suction tube is converging from the air inlet to the air outlet in a direction substantially parallel to the longitudinal axis of the ventilation device adapter (at least partially via annotated figure 19 below).

    PNG
    media_image2.png
    924
    836
    media_image2.png
    Greyscale


Regarding claim 32, Cary discloses the horticultural and/or agricultural greenhouse according to claim 28, wherein the suction tube is converging from the air outlet to the air inlet in a direction substantially transverse to the longitudinal axis of the ventilation device adapter (at least partially via annotated figure 19 below). Furthermore, applicant discloses such arrangement as optional to a variety of possible arrangements, therefore, such arrangement is not critical.

    PNG
    media_image3.png
    924
    836
    media_image3.png
    Greyscale


Regarding claim 33, Cary discloses the horticultural and/or agricultural greenhouse according to claim 28, wherein the fan comprises a fan housing connected to the suction tube at the air outlet thereof, a rotation shaft arranged rotatable within the fan housing, and a number of fan blades attached to the rotation shaft and extending radially from the rotation shaft (as shown in figure 19 and inherently known to those with ordinary skill in the art).

Regarding claim 38, Cary discloses the horticultural and/or agricultural greenhouse according to claim 23, wherein the ventilation device adapter comprises an additional beam arranged below and substantially parallel to the base beam (the bracket highlighted in figure 19 below), wherein the additional beam is configured for allowing a second screen to be secured thereto (where the bracket inherently comprises a certain level of strength to “allow” a screen to be secured to it).

Regarding claim 40, Cary discloses the horticultural and/or agricultural greenhouse according to claim 23, wherein the greenhouse comprises multiple ventilation device adapters, each configured for receiving at least one ventilation device (inherently shown in figure 18).

Regarding claim 41, Cary discloses a ventilation system and/or a ventilation device adapter for use in the horticultural and/or agricultural greenhouse according to claim 23, or in the ventilation system (see previous rejections).

Regarding claim 42, Cary discloses the method for climate control in a cultivating space in a horticultural and/or agricultural greenhouse, preferably a horticultural and/or agricultural greenhouse according to claim 23, the method comprising the steps of: by the ventilation device, displacing air within the cultivation space (see previous rejections); by the ventilation device, displacing air between the roof space and the cultivation space; or by the ventilation device, displacing air within the cultivation space and between the roof space and the cultivation space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-25, 27, 34, 36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cary.

Regarding claim 24, Cary teaches the horticultural and/or agricultural greenhouse according to claim 23, wherein the ventilation device adapter is configured for being secured to one of the transverse frames (as previously described at least indirectly), 
but does not specify wherein the ventilation device adapter extends over substantially the frame length and substantially parallel to the respective transverse frame, wherein the ventilation device adapter is provided between the respective transverse frame and the fabric screen.
However, such arrangement of elements would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to accommodate user design preferences, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.        

Regarding claim 25, Cary teaches the horticultural and/or agricultural greenhouse according to claim 23, wherein the ventilation device adapter is configured for being secured to two adjacent transverse frames (again at least indirectly as previously described), but does not specify wherein the ventilation device adapter extends substantially transverse to the two transverse frames.
However, such arrangement of elements would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, in order to accommodate user design preferences, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant’s disclosure describes various alternate arrangements of these elements, therefore the specification of such arrangement is not critical.

Regarding claim 27, Cary teaches the horticultural and/or agricultural greenhouse according to claim 26, wherein the at least one passage is provided in the center piece of the U-shaped beam (figure 19), preferably wherein the ventilation device is in air communication with the at least one passage (as previously described), but does not specify in order to draw air from the roof space.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to reverse the fan flow, in order to accommodate needs of whatever is being cultivated, etc.

Regarding claim 34, Cary teaches the horticultural and/or agricultural greenhouse according to claim 33, but does not specify wherein the ventilation device comprises an air blender provided between the air outlet of the suction tube and the fan, wherein the air blender is configured for providing an air blend from air from the roof space and/or from the cultivating space to the fan.
However, such blenders/exchangers are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various mixes of air, in order to accommodate environmental preferences of whatever is being cultivated; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant describes such arrangement as merely optional among multiple arrangements; therefore, such arrangement is not critical.

Regarding claim 36, Cary teaches the horticultural and/or agricultural greenhouse according to claim 23, but does not specify wherein the ventilation system is provided with a heat exchanger arranged for exchanging thermal energy with the air displaced within the cultivation space and/or between the roof space and the cultivation space.
However, heat exchangers are very well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such an exchanger, to better meet the needs of whatever is being cultivated inside; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant describes such inclusion of a heat exchanger as merely optional, therefore is not critical.

Regarding claim 39, Cary teaches the horticultural and/or agricultural greenhouse according to claim 23, wherein the greenhouse comprises multiple ventilation devices (figure 18), but does not specify and wherein the ventilation device adapter is configured for receiving the multiple ventilation devices.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide any number of ventilation devices, in order to meet the environmental requirements of whatever is being cultivated inside; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.        

Allowable Subject Matter
Claims 35 and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 35, 34, 33, 28, and 23; particularly, the specific arrangement of elements performing the recited functions, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644